Allowable Subject Matter
Claims 21-37 are allowed in view of the amendments filed on 11/04/2021, 02/04/2022 and the terminal disclaimer(s) filed on 02/04/2022.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 21, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “wherein the first set of fuel injector orifices and the second set of fuel injector orifices are located downstream of the swirler”. 
With respect to independent claim 24, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “wherein the first set of fuel injector orifices and the second set of fuel injector orifices are downstream of the swirler”. 
With respect to independent claim 37, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “a fuel enriched bias to fuel enrich a jet leading edge with respect to a cross-flow of hot combustion products from an upstream pilot zone, or a fuel enriched bias to fuel enrich a wake with respect to a cross-flow of hot combustion products from the upstream pilot zone”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741